Citation Nr: 1441596	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active duty service, including from June 2002 to November 2002, January 2003 to January 2004, and December 2005 to December 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In pertinent part, the RO granted service connection for bilateral hearing loss and hypertension, with noncompensable disability ratings, effective December 31, 2008.  

On the November 2010 Substantive Appeal, the Veteran requested a Videoconference hearing before a Member of the Board.  However, a note in the file indicates that the September 13, 2012 Videoconference hearing scheduled was cancelled by the Veteran.   Therefore, the Veteran's request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(e).

In January 2014, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The Veteran's hearing loss was manifested by no worse than a numerical designation of Level I for each ear.

2.  The Veteran's hypertension was manifested by diastolic pressures predominantly less than 100, systolic pressures predominantly less than 160 and a history of diastolic pressures predominantly less than 100.  






CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for an initial, compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
That the Veteran has appealed with respect to the propriety of the initially assigned ratings for his bilateral hearing loss and hypertension, from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

The Board finds that adequate information is associated with the claims file to rate each of those claims.  Service treatment records are associated with the record.  Per the January 2014 Board remand, VA medical records were associated with the claims file and new VA examinations were obtained in March 2014.  Additionally, the Veteran has not identified any outstanding private medical records.  Indeed, in his 21-4142 VA Forms to authorize the obtaining of records, the Veteran identified records in regards to claims other than the ones currently on appeal (such as already decided claims for the teeth and hemorrhoids).  

In regards to the March 2014 VA examination for bilateral hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board finds that VA examiners addressed the functional effects resulting from the Veteran's bilateral hearing loss.  Specifically, the March 2014 VA examiner noted that the Veteran complained that his hearing loss was annoying and difficulty with the phone.  The February 2009 VA examiner noted that it caused him frustration in many communication situations.  Therefore, as the VA examiners addressed the functional effects of the Veteran's bilateral hearing loss, the Board finds that such examinations comply with the Court's holding in Martinak, and no further examination is necessary.  The Board finds that the examinations are adequate as they include an interview with the Veteran, a review of the record, and a full audiologic examination, addressing the relevant rating criteria.  

As to the hypertension claim, in the August 2014 informal hearing presentation, the Veteran's representative requested a new examination, claiming that the examiner had not taken the blood pressure readings over three different days, citing to 38 C.F.R. § 4.104.  The representative appears to be alluding to Diagnostic Code 7101, which is used to rate hypertension.  Under Note 1, there are specific requirements for determining if hypertension is present, including that it must be confirmed by readings taken two or more times on at least three different days.  However, the Board notes that the Note alluded to by the Veteran's representative is only applicable when "[h]ypertension...must be confirmed".  Presently, the Veteran is already service-connected for hypertension; there is no question as to the presence of hypertension or a need to confirm its presence.  Furthermore, for rating purposes, the VA examiner reviewed blood pressure readings associated with the Veteran's record, not just the readings which he took.  The readings of record included are numerous blood pressure readings, almost all of which were taken on different days.  As such, the Board finds that the VA examination was adequate for rating purposes and that a new VA examination is not necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

III. Bilateral Hearing Loss Claim

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran contends that he is entitled to an initial compensable rating.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

Following his December 2008 separation from service, VA medical records generally document treatment for various disorders, but did not include any records that could be used for rating purposes.  Although an April 2010 private medical record, by D. R. Fiske, Aud., is of record, it cannot be used for rating purposes.  The audiologist did not provide any speech recognition scores, which would be needed for rating purposes.  The Board, however, notes that the measurements made by that audiologist are not greatly different than those made by the VA examiners.  

In February 2009, the Veteran underwent a VA examination for bilateral hearing loss.  The audiogram reveals that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
40
40
35
33
LEFT
15
50
40
40
36

Word recognition testing revealed speech recognition ability of 96 percent bilaterally. No exceptional pattern of hearing loss is demonstrated.  These audiometry test results equate to Level I hearing in each ear using Table VI. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in each ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

In a March 2014 VA audiological examination, the Veteran reported that he found that his hearing loss was annoying and that he had difficulty at work due to his need for verbal repetitions and difficulty with the phone.  The VA examination revealed the following pure tone thresholds, measured in decibels:







HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
35
40
35
33
LEFT
15
45
40
45
36

Word recognition testing revealed speech recognition ability of 96 percent bilaterally.  No exceptional pattern of hearing loss is demonstrated.  These audiometry test results equate to Level I hearing in each ear, using Table VI. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in each ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).

Therefore, the Board finds that, for the entire appeal period, the Veteran has no worse than Level I hearing in each ear.  As such, he is not entitled to a compensable rating for his bilateral hearing loss.
 
To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty communicating and annoyance, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty communicating.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met. See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

IV. Hypertension Claim

The Veteran contends that his service-connected hypertension is more severe than indicated by his current noncompensable rating.  In various statements, the Veteran has reported that his hypertension started in service and that he had to take medication on a daily basis to control it.  

Under Diagnostic Code 7101, a 10 percent evaluation is warranted for hypertension with diastolic pressures predominantly 100 or more, or systolic pressures predominantly 160 or more, or for an individual with a history of diastolic pressures predominantly 100 or more who require continuous medication for control.  The next higher 20 percent evaluation contemplates hypertension with diastolic pressures predominantly 110 or more, or systolic pressures predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating requires diastolic pressure predominantly 130 or more.  

At the outset, it is noted that all of the evidence in the Veteran's electronic claims file has been reviewed.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that every item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board does not dispute that the Veteran's hypertension started in service.  The Board further notes that the Veteran initially started receiving medication for his hypertension in service.  As noted by the March 2014 VA examiner, during service, in January 2007 the Veteran received lifestyle modification recommendations to control his hypertension, but by August 2008 he was taking medicine to control it.  Indeed, the Board further notes that July 17, 2007 service treatment records document that the Veteran still had a diagnosis of pre-hypertension.

As previously noted, the next higher disability rating, a 10 percent disability rating, would be warranted with diastolic pressure predominantly 100 or more, or systolic pressures predominantly 160 or more, or for an individual with a history of diastolic pressures predominantly 100 or more who require continuous medication for control.  Diagnostic Code 7101.

The evidence of record document numerous blood pressure readings, but none of them indicate that the Veteran ever had a diastolic pressure predominantly 100 or more or systolic pressures predominantly 160 or more to warrant a 10 percent rating or higher (as even higher ratings require even higher diastolic or systolic pressure readings).  Rather, VA medical records document predominant findings of diastolic pressure of less than 100 and systolic pressures of less than 160.  

VA medical records document that at their highest systolic readings have been 152/99 (January 2014), 167/102 (October 2011) and 152/87 (June 2009).  Only one of those reading was in excess of 160.  Furthermore, the vast majority of the systolic readings ranged from a low of 125/77 to a high (other than those mentioned earlier in this paragraph) of 149/98 (November 17, 2010).  

Diastolic readings are similarly predominantly less than 100 in the VA medical records.  There are only two high readings above 100 of record 146/102 (October 22, 2013) and 167/102 (October 2011).  In contrast, the vast majority of readings are lower, ranging from 125/76 (November 10, 2010) to 152/99 (January 2014).  

Similarly low readings were made by the September 2007 VA examiner - 128/86, 126/86 and 8/86 and the March 2014 VA examiner- 126/86, 118/78 and 112/70.  

Under Diagnostic Code 7101, the only other way for the Veteran to warrant a compensable rating would be if he has a history of diastolic pressures predominantly 100 or more who requires continuous medication for control.  

Although the Veteran does require continuous medication, he does not have a history of diastolic pressures predominantly 100 or more.  As previously noted, the Veteran does not currently have such predominant diastolic pressure readings, and indeed, the service treatment records do not indicate that he had such predominant readings during service, even prior to his starting his medication.  

At most his service treatment records document diastolic pressure readings of 156/91 (July 17, 2007) and 144/90 (January 18, 2007).  Based on two separate July 17, 2007 records, the Veteran reported that when he checked his blood pressure at home, it ranged from 130s-140s/80s-90s.  Furthermore, based on a review of the in-service readings, the Veteran's diastolic pressure readings were most often in the 70s and 80s, with readings in the 90s being rare, and no readings of 100 or more.
 Moreover, the March 2014 VA examiner also specifically found that the Veteran did not have a history of diastolic blood pressure elevation of predominantly 100 or more.

Considering the pertinent facts in light of the above, the Board finds that at no point, has the Veteran's hypertension warranted a compensable disability rating.  

The Board does note that the Veteran claims that a higher rating is warranted because he takes medication for his hypertension daily.  However, as explained above, the Veteran does not meet all the criteria necessary for a compensable rating based on taking medication, as he does not also have a history of diastolic blood pressure of predominantly 100 or more.  

After considering the available medical records and VA examinations, as well as the lay evidence of record, the Board finds that the evidence does not support a compensable disability rating at any time during the appeal period.  

V.  Extra-Schedular Consideration 

Additionally, the Board has contemplated whether an issue should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has considered the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule. While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty communicating, especially on the phone, and requiring vocal repetition, the Board finds that the Veteran's bilateral hearing loss is fully addressed by the rating criteria under which such disability is rated. Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss. Therefore, the Board finds that such manifestations of the bilateral hearing loss are contemplated by the rating schedule.

As to the service-connected hypertension, the Board finds that the rating criteria contemplate the severity of that disability, to include as based on historical information and the need for medication.  The Board finds that such manifestations of hypertension are contemplated by the rating schedule.

Consequently, the Board concludes that referral of an issue for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim, when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has not raised the issue in regard to either issue.  The Board further notes that the March 2014 hypertension VA examiner found that hypertension would not interfere with employment.  The March 2014 audio VA examiner similarly found that hearing loss would not preclude work.  Indeed, that VA examiner indicated that the Veteran was currently working.  Therefore, the Board finds that the issue of entitlement to a TDIU does not warrant consideration.


ORDER


An initial, compensable disability rating for bilateral hearing loss is denied.

An initial, compensable disability rating for hypertension is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


